Fourth Court of Appeals
                                    San Antonio, Texas
                                         February 5, 2018

                                      No. 04-17-00458-CR

                                    David Lee WILLINGHAM,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2010CR10435
                      Honorable Catherine Torres-Stahl, Judge Presiding


                                         ORDER

        Appellant’s brief was originally due on October 6, 2017. On October 18, 2017, we
notified appellant’s counsel, James M. Reeves, that he was the attorney for appellant on this
appeal and that the appellant’s brief had not been filed. On October 30, 2017, appellant’s counsel
filed a motion for extension of time to file appellant’s brief. On November 7, 2017, we granted
counsel the extension and ordered him to file appellant’s brief on or before December 5, 2017.
When the appellant’s brief was not filed, on January 2, 2018, we ordered appellant’s counsel,
James M. Reeves, to file appellant’s brief on or before January 17, 2018. We stated that if
appellant’s brief was not filed by the date ordered, we would abate this appeal to the trial court
for an abandonment hearing. See TEX. R. APP. P. 38.8(b)(2). We received no response.

       Therefore, pursuant to Texas Rule of Appellate Procedure 38.8(b)(2), we abate this case
to the trial court and ORDER the trial court to conduct a hearing to answer the following
questions:

       (1) Does appellant desire to prosecute his appeal?

       (2) Is appellant indigent?

               (a) If appellant is indigent, the trial court shall take such measures
               as may be necessary to assure the effective assistance of counsel,
               which may include the appointment of new counsel.
               (b) If the trial court finds that appellant is not indigent, the trial
               court should determine whether appellant has made the necessary
               arrangements for filing a brief.

       (3) Has appointed or retained counsel abandoned the appeal? Because initiating
       contempt proceedings against appellant’s counsel may be necessary, the trial
       court should address this issue even if new counsel is retained or substituted
       before the date of the hearing. See TEX. R. APP. P. 38.8 (b)(4).

The trial court may, in its discretion, receive evidence on the first two questions by sworn
affidavit from appellant. The trial court shall, however, order appellant’s counsel, James M.
Reeves, to be present at the hearing.

        We ORDER the trial court to file its written findings of fact and conclusions of law with
the trial court clerk no later than thirty days from the date of this order. We ORDER the trial
court clerk to file a supplemental clerk’s record in this court no later than ten days after the trial
court files its findings of facts and conclusions of law. We further ORDER the court reporter to
file in this court a supplemental reporter’s record of the hearing, along with copies of any
documentary evidence admitted, no later than twenty days after the date of the hearing.

       All appellate deadlines are ABATED pending further orders from this court.



                                                      _________________________________
                                                      Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of February, 2018.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court